DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5 April 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 60 is a relative term which renders the claim indefinite.  The term "planar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 62 is led to be indefinite as it is unclear if “the lower surface portion of the cassette” of claim 62 is a newly recited structure or refers to the lower surface portion of the cassette body of claim 35 from which 62 depends.  Examiner suggests amending claim 62 to read “the lower surface portion of the cassette body”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 45, 47, 55, 58-59, and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowers (US 20080272140) further in view of Dunn (US 20160083182).
Claim 35:  Mowers discloses a cassette 220 for the collection and storage of waste, the cassette 220 comprising: a plastic tubing (length of film), said plastic tubing (length of film) defining an interior volume for the collection and storage of waste, the 
Mowers does not disclose said plastic tubing (length of film) being in a pleated or folded configuration within said hollow volume.
Dunn teaches a cassette 10 having pleated packed tubing 52 in a pleated configuration within a U-shaped annular body 20 of the cassette 10 (see fig. 6 and P. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the plastic tubing (length of film) of Mowers in a pleated configuration within said hollow volume, as taught by Dunn, in order to more compactly and efficiently store the plastic tubing (length of film) such that a larger amount can be supplied within the hollow volume

    PNG
    media_image1.png
    364
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    489
    media_image2.png
    Greyscale

Claim 45:  The combination discloses said second undulating surface 244 (guide feature) reducing said hollow volume (see annotated fig. 6 above).

Dunn teaches a cassette 10 for dispensing pleated packed tubing 52, wherein the cassette 10 is made of a rigid plastic material (see P. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cassette 220 of Mowers out of a rigid plastic material, as taught by Dunn, in order protect the plastic tubing (length of film) from damage while stored within the cassette 220.
Claim 55:  The combination discloses the undulated shape of the second undulating surface 244 (guide feature) being free of plateaued surfaces (see fig. 5).
Claim 58:  The combination discloses the peaks having a widthwise dimension taken along a circumference of the cassette 220, wherein the widthwise dimension about the inner perimeter of the cassette body is smaller than about an outer perimeter of the cassette body (see annotated fig. 6 above and fig. 5).
Claim 59:  The combination discloses the peaks having a heightwise dimension about the inner perimeter smaller than about the outer perimeter of the cassette body (see annotated fig. 6 above and fig. 5).
Claim 61:  See claim 59.
Claim 62:  The combination discloses the second undulating surface 244 (guide feature) being a cassette orienting feature capable of preventing an improper upside down orientation of the cassette 220 within some cassette receiveing portion of some waste disposal device, the lower surface portion of the cassette 220 defines a first end .

Allowable Subject Matter
Claim 60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The drawing objections in paragraphs 4-8 of office action dated 4 January 2021 are withdrawn in light of the amended disclosure filed 5 April 2021.
The specification objections in paragraphs 9-10 of office action dated 4 January 2021 are withdrawn in light of the amended disclosure filed 5 April 2021.
The 35 U.S.C. § 112 rejections in paragraphs 11-18 of office action dated 4 January 2021 are withdrawn in light of the amended claims filed 5 April 2021.
Applicant’s arguments, see last lines page 8 and lines 6-8 page 11, filed 5 April 2021, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Mowers.
In response to applicant’s argument that cassette 220 has a plateaued surface while indicating the cross-section of bottom surface at right and left side, the Examiner responds that figure 6 is a cross sectional view.  While the surface is depicted as being perpendicular to the axis of the cassette 220 at these locations, it does not form a plateau as this is a line and not a plane being shown.  The entirety of the surface is undulated as disclosed in P. 0030 and as can be seen in the figures by the waveform extending from the portion cut through.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736